DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following NON-FINAL Office Action is in response to Applicant’s communication on 02/12/2021 regarding application 17/268,210. The following is the first action on the merits.

Priority
	Priority claimed by applicant to foreign application JP2018-154890 dated on 08/21/2018 is hereby acknowledged.

Status of Claims
	Claim(s) 1-7 are currently pending and are rejected as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites a non-transitory computer-readable recording medium having stored therein a program for causing a computer to execute the method according to claim 4, which does not further limit the subject matter from which it is claimed from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-7 is/are rejected under 35 U.S.C. 101 because the claimed invention
is/are directed towards a judicial exception (i.e. law of nature, natural phenomenon, or an
abstract idea) without significantly more.

	Claim(s) 1-7 are directed towards an invention for the generation of questions regarding a  service, the acquiring of answers from people, and the calculating of factor weights based on those answers. These actions fall under a subject matter grouping which the courts have deemed ineligible (Mental Process (Observations Evaluations Judgements\and Opinions with the Aid of Pen and Paper)). These claims do not integrate the abstract idea into a practical application, and 
	Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one or more of the statutory classes. In the instant case, Claim(s) 1-3 are directed towards a device which falls under the product category. Claim(s) 4-7 are directed towards a method comprising at least one step. Accordingly all claims fall within one of the four statutory classes of invention (product and method) and will be further analyzed under Step 2A.
	Under Step 2A, Prong One, it must be considered whether the claims recite an abstract 
idea.
	Independent claims 1 and 4 recite an invention for the generation of questions regarding a  service, the acquiring of answers from people, and the calculating of factor weights based on those answers which recites a Mental Process (Observations Evaluations Judgements\and Opinions with the Aid of Pen and Paper) in the following limitations.
generate a plurality of questions including a plurality of stages of values with respect to advantages felt about an assessment target service as choices on the basis of information related to states of a user when the user uses the service and when the user does not use the service;
acquire answers of a plurality of persons with respect to the plurality of questions
execute factor analysis with respect to the answers of the plurality of persons to extract a prescribed number of factors and calculate a value based on a distribution of values indicated by the answers to some questions having relatively higher factor loads for each of the extracted factors.

Under Step 2A, Prong Two, any additional elements are analyzed to see whether the claims are “directed to” the abstract idea.
Claims 1, and 7 recite the following additional elements:
A memory
A processor coupled to the memory
A non-transitory computer readable recording medium
These additional elements considered both as a whole or in combination do no more than recite elements that are either instructions to implement the abstract idea (“apply it”) on a generic computer (See MPEP 2106.05(f)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added).
Support for this determination can be found in Paragraph(s) 13-15 of applicant’s specification
Under Step 2B, eligibility analysis evaluated whether the claims as a whole amount to significantly more than the recited exception, i.e. whether any additional elements or combination of additional elements, adds an inventive concept to the claims (MPEP 2106.05). As explained with respect to Step 2A, Prong Two, there are several additional elements. The processor, non-transitory computer readable recording medium, and memory are at best, the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (MPEP 2106.05(f)). Claims that amount to nothing more than applying, or are insignificant extra-solution activity does not render an 
Dependent claim(s) 2-3, and 5-7 do not recite any further additional elements and are thus further rejected for the reasons described above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1-7 is/are currently rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2013/0159054 A1) in view of McNutt (US 2013/0252221 A1).

Claim(s) 1 and 4 –
	Evans discloses the following
A memory (Evans: Paragraph 123, “The computing system 1300 of FIG. 13 includes one or more processors 1310 and main memory 1320. Main memory 1320 stores, in part, instructions and data for execution by processor 1310. Main memory 1320 may store the executable code when in operation. The system 1300 of FIG. 13 further includes a mass storage device 1330, portable storage medium drive(s) 1340, output devices 1350, user input devices 1360, a graphics display 1370, and peripheral devices 1380.”)
A processor that is coupled to the memory and that is configured to (Evans: Paragraph 125, “Mass storage device 1330, which may be implemented with a magnetic disk drive or an optical disk drive, is a non-volatile storage device for storing data and instructions for use by processor unit 1310. Mass storage device 1330 may store the system software for implementing embodiments of the present technology for purposes of loading that software into main memory 1320.”)
execute factor analysis with respect to the answers of the plurality of persons to extract a prescribed number of factors and calculate a value based on a distribution of values indicated by the answers to some questions having relatively higher factor loads for each of the extracted factors. (Evans: Paragraph 85, “Next, a component weight Cw for the conversation may be multiplied with 
Evans does not disclose the generation of survey questions, however, in analogous art of survey generation and analysis, McNutt discloses the following:
acquire answers of a plurality of persons with respect to the plurality of questions (McNutt: Paragraph 18, “For example, a user may use a software application associated with answering questions and choose to answer as many seed questions that the user has time for at the moment. The answers to the seed questions are collected and a set of secondary questions are generated based on the users' submitted answers to the seed questions. For example, if an answer to a seed question included a first user's opinion, then the secondary question generated based on that answer may inquire a second user whether he or she agrees with the first user's opinion. The set of secondary questions are presented to users. For 
generate a plurality of questions including a plurality of stages of values with respect to advantages felt about an assessment target service as choices on the basis of information related to states of a user when the user uses the service and when the user does not use the service; (McNutt: Paragraph 18, “A set of seed questions is generated. For example, a seed question may solicit for a user's opinion related to one or more products. The seed questions are presented to users. For example, a user may use a software application associated with answering questions and choose to answer as many seed questions that the user has time for at the moment. The answers to the seed questions are collected and a set of secondary questions are generated based on the users' submitted answers to the seed questions. For example, if an answer to a seed question included a first user's opinion, then the secondary question generated based on that answer may inquire a second user whether he or she agrees with the first user's opinion. The set of secondary questions are presented to users”; Paragraph 24, “In some embodiments, the graph database and/or additional logic may be used to keep track of which questions have already been asked of which users and which questions have not been asked of which users.”)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Evans’s methods of analyzing survey results, as 

Claim(s) 2 and 5 –
	Evans in view of McNutt teach the limitations of claims 1 and 4
	Evans further discloses the following:
calculating involves calculating an average of the values indicated by the answers to some questions having relatively higher factor loads for each of the extracted factors. (Evans: Paragraph 95, “Again, the CRS may be calculated by the CRS module 235 at an author level. Additionally, an average CRS may be calculated for a plurality of authors having social media conversations about selected online content. Moreover, as with the BCS, the CRS may be corrected, weighted, adjusted, or otherwise modified based upon the sentiment score for a particular author.”; Paragraph 113, “In some instances, the system 100 may calculate average scores for a plurality of industry verticals. It is noteworthy that an average score may include any of an average product commitment score, an average brand commitment score, and an average customer relevance score. These "average" scores represent an average of corresponding scores for competitors of the first entity. Thus, a user can compare their data against an aggregate/average score 

Claim(s) 3 and 6 –
	Evans in view of McNutt teach the limitations of claims 1 and 4
	Evans further discloses the following:
calculating involves calculating a percentage of the values indicated by the answers to some questions having relatively higher factor loads for each of the extracted factors. .(Evans: Paragraph 62, “As mentioned briefly above, consumer level PCS may also be weighted. For example, a consumer having 100% most positive conversations in the research, trial and purchase categories should get the maximum score of 100. As such, the weight for sentiment seven=100/3=+33.33.”; Paragraph 63, “Likewise, a consumer having 100% most negative conversation in the research, trial and purchase categories should get the minimum score=-100. As such, the weight for sentiment 1=-100/3=-33.33.”; Paragraph 65, “Additionally, the sentiment for each conversation may be weighted based upon consumer characteristics (e.g., mood, influence, etc.). Moreover, the conversations may further be weighted by the authority level of the consumers associated with the conversations. The final PCS (either overall or consumer 

Claim(s) 7 –
	Evans in view of McNutt teach the limitations of claim 4
A non-transitory computer-readable recording medium having stored therein a program for causing a computer to execute the assessment support method according to claim 4 (Evans: Paragraph 6, “According to additional embodiments, the present technology may be directed to non-transitory computer readable storage mediums having a computer program embodied thereon. The computer program is executable by a processor in a computing system to perform a method that includes the steps of”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cucci (US 2018/0365590 A1): discloses a method of predictive analytics based on an assessment
Richardson (US 2017/0352048 A1): discloses a method for conducing surveys and compiling said survey data
Hudson (US 2017/0004516 A1): discloses a method of analyzing surveys to determine product advocates
Linden (US 2016/0171582 A1): discloses a method for providing product advice based on weighted factors
Mills (US 2013/0073277 A1): discloses a method for compiling survey results based on an event
Torress (US 2010/0235228 A1): discloses a method for a service provider evaluation
Meek (US 7542913 B1)
Kowalchuk (US 7472072 B2)
Gray (US 2008/0208644 A1)
Forbes (US 2011/0020778 A1)
Forbes (US 2013/0085808 A1)
Cox (US 2015/0051950 A1)
Johnson (US 2015/0150023 A1)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624